UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA                              FILED
                                                                                        NOV 1 9 2009
Ralph John Prepetit,                          )
                                                                                  Clerk, U.S. District and
                                              )                                     Bankruptcy Courts
                Plaintiff,                    )
                                              )
                v.                            )
                                              )
                                                     Civil Action No.
                                                                              09 2183
Government of the District of Columbia        )
et aI.,                                       )
                                              )
                Defendants.                   )


                                  MEMORANDUM OPINION

       This matter is before the court on the plaintiff s pro se complaint and application to

proceed in forma pauperis. The application to proceed in forma pauperis will be granted and the

complaint will be dismissed for lack of subject matter jurisdiction.

       Plaintiff seeks to obtain certain records from the District of Columbia's Department of

Corrections. The exhibits filed with the complaint make clear that the plaintiff intends to

proceed under the District of Columbia's Freedom of Information Act, and has pursued his

administrative remedies under that law. He has, however, mistakenly brought suit in this federal

court under federal law. See Compi. at 1 (citing the federal Freedom of Information Act, 5

U.S.C. § 552, and the federal Privacy Act, 5 U.S.C. § 552a.) The federal Freedom ofInformation

and Privacy Acts do not apply to the District of Columbia or its agencies, the defendants named

in this suit. Plaintiff may find recourse with respect to documents created and maintained by the

District of Columbia or its agencies in District of Columbia statutes as enforced by the courts of

the District of Columbia.


       A separate order accompanies this   memoranC2~u~m~~i~n~io~n~.~~~~J~"""'r.I'---
Date: /0   J)..., 1()~                               United States Distri t